This cause is pending before the court upon the filing by the Board of Commissioners on Grievances and Discipline of a report recommending that respondent be suspended for a period of 12 months with the entire suspension stayed on conditions. On May 4, 2011, the board filed a motion to supplement the record. Respondent filed a memorandum opposing the motion on May 9, 2011.
Upon consideration thereof, it is ordered by the court that this matter is remanded to the board so that the investigator may appear before the panel and be subjected to examination and cross-examination.
O’Donnell, J., dissents and would deny the motion to supplement.